OPINION OF THE COURT
Per Curiam.
In this proceeding to discipline the respondent for professional misconduct, the respondent has submitted an affidavit dated April 27, 1988, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). The respondent was admitted to practice as an attorney by the Appellate Division, First Judicial Department, on June 27, 1951. By order of this court dated December 8, 1987, the respondent was suspended from the practice of law.
The respondent states in his affidavit that there are charges of professional misconduct presently pending against him alleging that he converted escrow moneys to his own use by causing the balance in his special trust account to fall below the amount required to be held in said account; converted escrow moneys to his own use by drawing two checks on said account for personal business; converted moneys to his own use by loaning $3,000 to a client by drawing a check in that amount from trust funds being held in the special trust account; commingled personal funds with clients’ funds and escrow deposits; failed to respond immediately to the inquiries of the petitioner Grievance Committee; and failed to immediately produce records requested by the petitioner.
The respondent acknowledges that he could not successfully defend himself on the merits against the allegations of professional misconduct outlined above, that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Counsel for the petitioner Grievance Committee recommends the acceptance of the resignation. Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Kunzeman, JJ., concur.